      Case 2:19-cv-01995-GMN-BNW Document 6 Filed 12/05/19 Page 1 of 3



 1 HEJAMNOWSKI & McCREA LLC
   Charles H. McCrea (SBN #104)
 2 520 South Fourth Street, Suite 320
   Las Vegas, NV 89101
 3 Telephone: 702-834-8777
   Facsimile: 702-834-5262
 4 Email: chm@hmlawlv.com

 5 BROWNE GEORGE ROSS LLP
   Keith J. Wesley (CA SBN 229276)*
 6   kwesley@bgrfirm.com
   Lori Sambol Brody (CA SBN 150545)*
 7   lbrody@bgrfirm.com
   2121 Avenue of the Stars, Suite 2800
 8 Los Angeles, California 90067
   Telephone: (310) 274-7100
 9 Facsimile: (310) 275-5697
10 * Pro hac vice to be submitted

11 Attorneys for Defendant Skyline Security
   Management, Inc.
12

13                                    UNITED STATES DISTRICT COURT
14                                           DISTRICT OF NEVADA
15 MICHAEL McMILLAN, individually and on                    Case No. 2:19-CV-01995-GMN-BNW
   behalf of all other similarly situated,
16                                                          The Hon. Gloria M. Navarro
                   Plaintiff,
17                                                          DEFENDANT’S UNOPPOSED MOTION
           vs.                                              FOR LEAVE FOR AN EXTENSION OF
18                                                          TIME TO RESPOND TO PLAINTIFF’S
   SKYLINE SECURITY MANAGEMENT,                             CLASS ACTION COMPLAINT
19 INC.,

20                      Defendant.

21
                 Defendant Skyline Security Management, Inc. (“Skyline”) respectfully files this motion for
22
     leave for an extension of time to respond to Plaintiff Michael McMillan’s (“Plaintiff”) class action
23
     complaint. (Dkt. No. 1.)
24
                 The deadline for Skyline to respond to Plaintiff’s class action complaint is December 9,
25
     2019. Due to the nature of the allegations in this Telephone Consumer Protection Act class action,
26
     and to permit time for Skyline’s counsel who have just been retained in this action to get up to speed
27
     on this case, Skyline requests the Court to extend the time to file its response by 30 days to January
28
     1383214.1                                                Case No. 19-CV-01995-GMN-BNW
         DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR AN EXTENSION OF TIME TO RESPOND TO
                                    PLAINTIFF’S COMPLAINT
      Case 2:19-cv-01995-GMN-BNW Document 6 Filed 12/05/19 Page 2 of 3



 1 8, 2020.

 2               Plaintiff’s counsel consented to the 30-day extension on December 3, 2019 via email and to

 3 the filing of this motion on December 5, 2019 via email.

 4               If granted, the new deadline for Skyline to file its response to Plaintiff’s class action

 5 complaint would be no later than January 8, 2020. This request is made in good faith and for no

 6 improper purpose and does not prejudice either party.

 7               WHEREFORE, Skyline respectfully requests the Court to grant this motion for leave for a

 8 30-day extension of time to respond to Plaintiff’s class action complaint.

 9               DATED: December 5, 2019                     Respeectfully submitted,
10                                                           HEJMANOWSKI & McCREA LLC
11
                                                             By: /s/Charles H. McCrea
12                                                           Charles H. McCrea (SBN #104)
                                                             520 South Fourth Street, Suite 320
13                                                           Las Vegas, Nevada 89101
14                                                           BROWNE GEORGE ROSS LLP
                                                             Keith J. Wesley (CA SBN 229276)*
15
                                                             Lori Sambol Brody (CA SBN 150545)*
16                                                           2121 Avenue of the Stars, Suite 2800
                                                             Los Angeles, California 90067
17                                                           *Pro hac vice to be submitted
18                                                           Attorneys for Defendant Skyline Security
19                                                           Management, Inc

20
                 IT IS SO ORDERED.
21                         12/6/19
                 DATED: ________________
22

23                                                   ___________________________________________
                                                     UNITED STATES DISTRICT COURT JUDGE/
24                                                   MAGISTRATE JUDGE

25

26

27

28
     1383214.1                                                Case No. 19-CV-01995-GMN-BNW
         DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR AN EXTENSION OF TIME TO RESPOND TO
                                    PLAINTIFF’S COMPLAINT
      Case 2:19-cv-01995-GMN-BNW Document 6 Filed 12/05/19 Page 3 of 3



 1                                          CERTIFICATE OF SERVICE

 2               Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
 3 HEJMANOWSKI & McCREA LLC and that on this 5th day of December 2019, I caused the foregoing

 4
     DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR AN EXTENSION OF TIME TO
 5
     RESPOND TO PLAINTIFF’S CLASS ACTION COMPLAINT to be served as follows:
 6
                 []       by depositing same for mailing in the United States Mail, in a sealed envelope
 7

 8 addressed to:

 9
10               []       pursuant to FED. R. CIV. P. 5(b)(2)(E) to be sent via electronic means as indicated:
11               []       to be hand delivered to:
12
                 and/or
13
                 [X]      by the Court's CM/ECF System.
14
                                                                        /s/Charles H. McCrea
15                                                                      An Employee of
16                                                                      HEJMANOWSKI & McCREA LLC

17

18

19

20

21

22

23

24

25

26

27

28
     1383214.1                                                Case No. 19-CV-01995-GMN-BNW
         DEFENDANT’S UNOPPOSED MOTION FOR LEAVE FOR AN EXTENSION OF TIME TO RESPOND TO
                                    PLAINTIFF’S COMPLAINT
